DECISION
On May 11, 2016, the Court sentenced the Defendant as follows: Charge I: A commitment to a prison operated by the Montana Department of Corrections *112for a period of five (5) years, for the offense of Driving Under the Influence of Alcohol and/or Drugs, 4th or Subsequent Offense, a Felony, in violation of §61-8-401, MCA; and Charge II: A commitment to a prison operated by the Montana Department of Corrections for a term of ten (10) years, for the offense of Criminal Endangerment, a Felony, in violation of §45-5-207, MCA. The Court ordered the sentences to run consecutively to each other and to any other sentences the Defendant was subject to.
Done in open Court this 17th day of November, 2016.
DATED this 8th day of December, 2016.
On November 17, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant appeared by Vision Net from the Crossroads Correctional Center and was represented by Adam Cook, third year law student working under the supervision of Brent Getty of the Office of the State Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. Kathy Seeley, Member.